FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents patentably distinct species of the detection unit.    Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement/election of species requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).



Priority
Receipt is acknowledged of two priority papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The substitute Abstract of the Disclosure is approved.
The amended title of the invention is not approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-179643 A that discloses a kneading device for dispersing a dispersoid in a dispersion medium, the kneading device comprising: a transparent casing 2 in which a kneading material containing the dispersion medium and the dispersoid is accommodated; a rotor 3 or 3, 3b disposed in the casing and kneading the kneading material while dispersing the dispersoid in the dispersion medium by rotating about a rotation axis; and a detection unit 6 detecting a dispersion degree of the dispersoid into the dispersion medium by observing a state of the kneading material in  by imaging the kneading material; 
a window (within 2) provided in a through-hole penetrating the casing from an outer side to an inner side, wherein the detection unit 6 includes an imaging unit 6 that is controlled by the imaging control unit 8, the imaging unit 6 imaging a state of the kneading material via the window; and the imaging control unit detects the dispersion degree in accordance with a captured image captured by the imaging unit 6; 
wherein the rotor includes a shaft portion and a blade portion disposed on the shaft portion - Figures 3-4; 
wherein the rotor includes a shaft portion and a blade portion disposed on the shaft portion - Figures 3-4;
wherein the blade portion 3, 3b includes a first blade portion extending so as to have a terminal end at a part up to a second end portion with a first end portion of the rotor serving as a starting end and a second blade portion extending so as to have a terminal end at a part up to the first end portion with the second end portion of the rotor serving as a starting end, wherein at least parts of the first blade portion and the second blade portion overlap each other in a rotation direction of the rotor - Figures 3-4, and wherein the window within 2 is provided in a rotation axis direction of the rotor so as to correspond to a position of the overlapping; 
and comprising a control unit 8 controlling at least one of a rotating speed of the rotor, a pressurizing force to the dispersion medium, and a temperature of the 
*  *  *
The manner in which the recited detection device operates (e.g., lines 4-8 of claim 5) and the manner in which the imaging unit does not operate (lines 4-6 of claim 6) fundamentally recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the prior art applied above (JP ‘643) discloses all of the recited structure irrespective of the manner in which said structure is operated or not operated.  Moreover, since the prior art discloses the broadly recited detection unit and imaging unit, the prior art is deemed capable of inherently functioning in the manners set forth in the claims, lacking any evidence or arguments to the contrary.

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-179643 A in view of HURST (US 3870283).
JP ‘643 does not disclose the recited protection member for the window.  HURST discloses a mixing device having a window 30 with a protection member 43 surrounds a portion of the window 30.  It would have been obvious to one skilled in the art to have provided the window of JP ‘643 with a protection member as disclosed by HURST for the purpose of sealing and protecting the window.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-179643 A in view of JP 2000-167372 A.
Assuming JP ‘643 does not disclose the subject matter of claim 7, JP ‘372 shows an analogous kneading machine including first and second blade portions 5A, 5B that overlap each other as seen in the Figures.  It would have been obvious to one skilled in the art to have provided the rotor(s) of JP ‘643 with overlapping blade members as disclosed by JP ‘372 for the purposes of preventing dead zones along the rotor(s) by virtue of the overlapping blade portions.

Allowable Subject Matter
None.
	
Response to Amendment
Applicant's arguments filed 9 SEP 2021 have been fully considered but they are not persuasive.  
The only structure recited in claim 1 (b-r-o-a-d-l-y recited for that matter) is a casing, rotor, and a detection unit with an imaging control unit.  All of this recited structure is clearly disclosed in JP ‘643 as noted in the rejection.  The examiner argues the detection unit in JP ‘643 (the camera 6) can detect the dispersion degree based upon any imaged aspect of the kneading material (including but not limited to any protrusions on a surface of the kneading material) since the camera 6 can provide a myriad of images (constituting data) of various surfaces of the kneading material observed via the camera 6 through the transparent casing 2, which acquired 
From MPEP 2114, features of an apparatus may be recited either structurally or functionally.  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art as in this instance with respect to the detection unit and imaging control unit, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (as explained in the previous paragraph).  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").  Since the prior art structure of JP ‘643 inherently 
Moreover, the examiner notes the pending claims are devoid of any specific image processing protocols performed by the imaging control unit and/or a definitive parameter related to the degree of dispersion such as the number of high-luminance regions appearing in the images of the kneading material - see instant ¶ [0036] -[0037], for example.  
The instant specification also discloses that the degree of dispersion is related to the perceived evenness (i.e., less protrusions appearing) or unevenness (more protrusions appearing) of surfaces of the kneading material.  The examiner argues that the camera 6 of JP ‘643 is quite capable of imaging such evenness or unevenness that can be analyzed by the imaging control unit 8 or simply by a machine operator that reviews the images for evenness or unevenness of surfaces of the kneading material.  So, again, JP ‘643 is deemed to disclose all of the recited structural and functional aspects of the pending claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
NOTE:  The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Ph:  571-272-1139                                                                                                                                                                                                     								





29 September 2021